Exhibit 10.1   

 

EMPLOYMENT, CONSULTING AND GENERAL RELEASE AGREEMENT

 

 

            This Employment, Consulting and General Release Agreement
(“Agreement”) is entered into by and between United States Cellular Corporation
and its subsidiaries, partnerships, affiliates, business units and related
entities (“the Company”) and Jay M. Ellison (“the Executive”).

 

            WHEREAS, the Company is in the business of providing cellular
telephone, personal  communication, and other communication services to its
customers;

 

            WHEREAS, the Executive is an employee of the Company and holds the
position of Executive Vice President and Chief Operating Officer;

 

            WHEREAS, the Executive has acquired extensive knowledge of and
experience in the Company’s business during his employment at the Company;

 

            WHEREAS, the Executive and the Company desire to continue their
employment relationship until the end of the day on December 31, 2009, when the
Executive will resign from the Company;

 

            WHEREAS, the Executive and the Company desire the Executive to act
as an independent contractor between January 1, 2010 until the end of the day on
March 31, 2010, providing certain consulting services to the Company;

 

            NOW, THEREFORE, in consideration of the mutual promises contained in
this Agreement and for other good and valuable consideration, the adequacy and
receipt of which the parties expressly acknowledge, the Executive and the
Company agree as follows:

 

Employment Period and Responsibilities.  The Company will continue to employ the
Executive as Executive Vice President and Chief Operating Officer until the end
of the day on December 31, 2009 (the “Resignation Date”), and Executive hereby
resigns from the Company effective as of the end of the day on December 31,
2009.

Performance Standards.  Through the Resignation Date, the Executive agrees to
fully and continuously carry out the duties and responsibilities of his position
to the best of his abilities.

Base Salary.  The Company will continue to pay the Executive his current annual
base salary in accordance with the Company’s regular payroll practices through
the Resignation Date.

Employment Benefits.  Except as otherwise provided herein, the Company will
maintain all of the Executive’s current Company employment benefits until the
Resignation Date when they will cease in accordance with the terms of the
respective benefit plans.  Thereafter, at his

1

--------------------------------------------------------------------------------



election and sole cost, the Executive will be permitted to participate in the
Telephone and Data Systems Inc. (“TDS”) Retiree Health Plan (“Pre-65 Plan”)
until age 65 on the same terms and conditions as other Pre-65 Plan USCC
participants.  If the Executive elects to participate in the Pre-65 Plan, the
Executive will also be eligible to participate at his sole cost in the TDS
Medicare Supplement Plan (the “Post-65 Plan”) on the same terms and conditions
as other Post-65 Plan USCC participants.  Any participation of the Executive in
the Pre-65 Plan or Post-65 Plan pursuant to this Paragraph 4 shall be governed
by the terms and conditions of the applicable plan document, which may be
amended from time to time at the Company’s sole discretion.

Stock Options.  Subject to approval by the Stock Option Compensation Committee
of the Board of Directors of the Company (the “Committee”) on or before
November 17, 2009, (i) the portion of those options granted the Executive under
the United States Cellular Corporation 2005 Long-Term Incentive Plan (the
“LTIP”) in 2006, 2007, 2008 and 2009 that would otherwise become exercisable in
April 2010 if the Executive remained employed by the Company through such time,
as more fully described on Exhibit A, will become exercisable immediately prior
to the Resignation Date, and (ii) exercisable options held by the Executive as
of the Resignation Date may be exercised by the Executive for a period ending on
the earlier of (i) 90 days after the date on which the Company’s 2009 Form 10-K
is filed with the Securities and Exchange Commission (“SEC”), or (ii) the tenth
anniversary of the grant of such option.  Unexercisable options held by the
Executive as of the Resignation Date will forfeit on the Resignation Date per
the terms of the LTIP and the agreements applicable thereto.  The Executive will
not be entitled to receive any additional awards of stock options on or after
December 31, 2009.

Restricted Stock.  Subject to approval by the Committee on or before
November 17, 2009, the Restricted Stock Units granted under the LTIP to the
Executive in 2007 that would otherwise vest in April 2010 if the Executive
remained employed by the Company through such time, as more fully described on
Exhibit A, will vest immediately prior to the Resignation Date.  Other
outstanding Restricted Stock Units held by the Executive as of the Resignation
Date will forfeit on the Resignation Date per the terms of the LTIP and the
agreements applicable thereto.  The Executive will not be entitled to receive
any additional awards of restricted stock on or after December 31, 2009.

Bonus.  After December 31, 2009 and on or before March 15, 2010, the Company
will pay the Executive a bonus for 2009 performance under the 2009 Executive
Officer Annual Incentive Plan (the “Incentive Plan”).  This bonus will be
calculated as if the Executive was employed on the date in 2010 that 2009
bonuses will be paid in the normal course, and shall be consistent with the
Incentive Plan, except to the extent adjustments are made by the Chairman of the
Company for the benefit of all participants, in which case the same adjustments
shall be applicable to the calculation of the Executive’s bonus.  The Executive
will not participate in the Incentive Plan for the 2010 performance year or
thereafter. 

Vacation Days.  Shortly after Executive’s Resignation Date, the Executive will
be paid for any unused vacation days he has accrued on or prior to December 31,
2009.  The Executive will not accrue any vacation days after December 31, 2009.

2

--------------------------------------------------------------------------------



Pension, 401(k), SERP Payments.  Company will pay the Executive his vested
balances in the Telephone and Data Systems, Inc. Tax-Deferred Savings Plan
(“401(k) Plan”), the Telephone and Data Systems, Inc. Pension Plan (“Pension
Plan”) and the Telephone and Data Systems, Inc. Supplemental Executive
Retirement Plan (“SERP”) in accordance with the terms of the applicable plans. 
The Company will make a Pension Plan contribution and a SERP account crediting
on behalf of the Executive for the year 2009 but will not thereafter make any
further Pension contributions or SERP account crediting on behalf of the
Executive. 

Consulting. 

            (a)        Services.  From January 1, 2010 until March 31, 2010 (the
“Consulting Period”), the Executive shall perform the following specialized
services for the Company as a nonemployee, independent contractor:

            (i) he will attend the Company annual talent review meeting
currently scheduled for January 24 to 27, 2010;

 

            (ii) he will complete all performance reviews for direct reports and
submit them to the Senior Vice President of Human Resources;

 

            (iii) he will meet with and/or speak with the Executive Vice
President – Operations and provide him with an in-depth understanding of the
Company’s business operations;

 

            (iv) he will meet with and/or speak with the Executive Vice
President – Operations and provide him with an in-depth understanding of the
Company’s current long-term strategy plan; and

 

            (v) he will perform such other duties as reasonably may be
authorized or directed by the President.

 

            It is expected and agreed that the services specified in this
Paragraph 10 will require the Executive to devote to the Company approximately
25% to 35% of his available work time during the Consulting Period.

 

            (b)        Payment for Services.  On July 1, 2010, the Executive
will be paid $72,700 for the consulting services specified in Paragraph 10(a),
plus a one-time payment of $5,000 as the sole reimbursement for any
miscellaneous business expenses incurred during the Consulting Period, such as
telephone, internet and postage, but excluding any travel expenses which shall
be separately reimbursed in accordance with the Company’s expense policies.  The
Executive acknowledges and agrees that he is solely responsible for any federal
and state income taxes and social security taxes due in connection with such
payments for consulting services.

 

3

 

--------------------------------------------------------------------------------



Covenants. 

            (a)        General.  The Executive and the Company understand and
agree that the purpose of the provisions of this Paragraph 11 is to protect
legitimate business interests of the Company, as more fully described below, and
is not intended to impair or infringe upon the Executive’s right to work, earn a
living, or acquire and possess property from the fruits of his labor.  The
Executive hereby acknowledges that the post-employment restrictions set forth in
this Paragraph 11 are reasonable and that they do not, and will not, unduly
impair his ability to earn a living after the resignation of his employment with
the Company.  Therefore, subject to the limitations of reasonableness imposed by
law upon restrictions set forth herein, the Executive shall be subject to the
restrictions set forth in this Paragraph 11. 

 

            (b)        Non-Competition.  The Executive shall not work for any
other person or entity during the Consulting Period and, continuing through the
period ending January 1, 2012, the Executive shall not work for any entity which
is a wireless service carrier that operates in any market within the continental
United States in which the Company operates.  For purposes of the foregoing,
“wireless carrier” includes any wireless carrier holding a license granted by
the Federal Communications Commission, as well as any reseller or MVNO.  “Work
for” includes, whether paid or unpaid, as an employee, officer, director,
consultant or advisor. 

 

            (c)        Restriction on Disclosure and Use of Confidential
Information.  For the period ending three (3) years after the end of the
Consulting Period, the Executive shall maintain in strict confidence all aspects
of the Company’s business, including, but not limited to, the Company’s plans
relating to Human Coverage and the Strategic Operations Program (“Confidential
Information”).  Anything herein to the contrary notwithstanding, the Executive
shall not be restricted from disclosing or using Confidential Information that: 
(i) is or becomes generally available to the public other than as a result of an
unauthorized disclosure by the Executive or his agent; (ii) becomes available to
the Executive in a manner that is not in contravention of applicable law from a
source (other than the Company or one of its or their officers, employees,
agents or representatives) that is not known by the Executive to be bound by a
confidential relationship with the Company or by a confidentiality or other
similar agreement; (iii) was known to the Executive on a non-confidential basis
and not in contravention of applicable law or a confidentiality or other similar
agreement before its disclosure to the Executive by the Company; or (iv) is
required to be disclosed by law, court order or other legal process; provided,
however, that in the event disclosure is required by law, court order or legal
process, the Executive shall provide the Company with prompt notice of such
requirement so that the Executive may seek an appropriate protective order prior
to any such required disclosure by the Executive.

 

            (d)        Non-solicitation of Protected Employees.  The Executive
agrees that during the Consulting Period, and for a two-year period thereafter,
he shall not directly or indirectly on his own behalf, or on behalf of someone
else, solicit any Company associate or employee of TDS or a subsidiary thereof,
at or above the manager level, to terminate his/her employment with the Company
or TDS.  Solicitation of any persons who respond to the placement of general
advertisements of employment shall not be deemed a breach of this obligation.

4

--------------------------------------------------------------------------------



            (e)        Payment for Obligations.  On each of January 3, 2011 and
January 2, 2012, the Executive will be paid $125,000 in consideration for the
obligations set forth in Paragraph 11 and elsewhere in this Agreement.

            (f)        Breach of Agreement.  Any failure by the Executive to
provide the services specified in Paragraph 10(a), any violation by the
Executive of the noncompetition, confidentiality or nonsolicitation provisions
specified in this Paragraph 11, any failure by Executive to cooperate as
required by Paragraph 14, any failure by Executive to comply with the
communications requirements of Paragraph 16 or any failure by Executive to
comply with the covenants not to sue and other covenants in Paragraph 17
(including a failure to sign on December 31, 2009 the General Release and
Covenant Not to Sue attached hereto as Exhibit E, or a subsequent revocation
thereof), shall be deemed a breach of the Agreement and the Company shall be
entitled to cease providing the Executive with the consulting payments specified
in Paragraph 10(b), not pay the Executive the bonus specified in Paragraph 7,
seek recovery of some or all of such consulting payments and/or bonus and any
payments pursuant to Paragraph 11(e) paid to the Executive prior to such breach
and to terminate the Executive’s participation pursuant to Paragraph 4, if any,
in the Pre-65 Plan.

            (g)        Acknowledgements and Authorizations.  The Executive
acknowledges that the covenants in Paragraph 11 have a unique, very substantial
and immeasurable value to the Company.  The Executive recognizes, acknowledges
and agrees that the business of the Company is, and is expected to continue to
be, conducted throughout the continental United States and that the geographical
limitations in the non-competition covenant set forth in Paragraph 11(b) are
therefore appropriate.  The Executive further acknowledges and agrees that the
covenant not to compete set forth in Paragraph 11(b) and its geographic coverage
and duration of time are reasonable in scope.  The Executive hereby authorizes
the Company to notify his actual or prospective future employers of the terms of
this Paragraph 11 and his responsibilities hereunder.

            (h)        Injunctive Relief.   Without limiting the rights of the
Company to pursue and obtain any other legal and/or equitable remedy available
to it for any breach by the Executive of the covenants contained in
Paragraph 11, the Executive further acknowledges that a breach of those
covenants would cause a loss to the Company which could not reasonably or
adequately be compensated in damages in an action at law, that remedies other
than injunctive relief could not fully compensate the Company for a breach of
those covenants and that, accordingly, the Company shall be entitled to
injunctive relief to prevent or stop any breach or continuing breaches of the
Executive’s covenants set forth in Paragraph 11.  The Executive and the Company
intend that if, in any action before any Court empowered to enforce those
covenants, the Court finds any term, restriction, covenant or promise to be
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such Court.

5

--------------------------------------------------------------------------------



Return of Company Property.  The Executive agrees to return on or before
December 31, 2009 to the Company all of the Company’s information and property
in his possession, provided that any such property necessary to carry out the
Executive’s consulting services may be retained until the end of the Consulting
Period.  The Executive hereby represents to the Company that he maintains no
Company information or property on his home personal computer, personal laptop
(if any) or personal email accounts.  This information and property includes,
but is not limited to, the Company’s mailing lists, reports, files, memoranda,
records, computer hardware, software, credit cards, door and file keys, computer
access codes or disks and instructional manuals, and other physical or personal
property which he received or prepared or helped prepare in connection with his
employment with the Company.  The Executive further agrees that he will not
retain any copies, duplicates, reproductions or excerpts of this property.

Resignation From Offices and Committees.  Effective as of the end of the day on
December 31, 2009, the Executive hereby resigns from any and all offices and
positions he may hold with the Company and from membership on any committees of
the Company.

Cooperation.  The Executive agrees to cooperate with the Company regarding any
pending or subsequently filed litigation, proceeding, claim or other disputed
item involving the Company that relates to the matters within his knowledge or
responsibility during his employment, provided, however, that such cooperation
will not be required if a conflict of interest exists between the Company and
the Executive, or he is precluded by law or legal order from cooperating with
the Company.  Without limiting the foregoing, he agrees (i) to meet with the
Company’s representatives, its counsel or other designees at mutually convenient
times and places with respect to any items within the scope of this paragraph;
(ii) to provide truthful testimony before any court, agency or other legal
authority; and (iii) to notify the Company when permitted to do so by law within
three (3) business days if he is contacted by any adverse party or legal
authority or by any representative of an adverse party or legal authority. 
Should it become necessary to meet with the Company’s representatives, its
counsel or other designees, the Executive will receive reimbursement for actual
lost wages and actual expenses that are reasonable and customary under the
Company’s expense policies and its by-laws relating to indemnification.  Such
reimbursement shall occur as soon as administratively practicable following the
date such expenses or lost wages are incurred (subject to your request for
reimbursement in accordance with the Company’s expense policies).  In no event,
however, shall such reimbursement occur earlier than July 1, 2010, or later than
the last day of the calendar year following the calendar year during which the
expenses or lost wages are incurred.  The reimbursement of expenses or lost
wages in one calendar year shall not affect the amounts eligible for
reimbursement in any other calendar year.

Disclosure.  The Company and the Executive will issue the attached press release
(Exhibit B) and communications to employees (Exhibit C) regarding the
Executive’s resignation.  The Executive acknowledges and agrees that the Company
is required to disclose the Executive’s resignation and the terms of this
Agreement, including the filing of a copy of this Agreement, pursuant to
requirements of the Securities and Exchange Commission, the New York Stock
Exchange and/or other laws, rules or regulations.  Nothing herein shall restrict
in any way any disclosure by the Company or the Executive pursuant to any laws,
rules or regulations.

6

 

--------------------------------------------------------------------------------



Communications.  The Executive agrees that he has not and will not directly or
indirectly make any disparaging communication, or release any information or
encourage others to make any communication or release any information, that is
designed to embarrass or disparage the Company or the Company’s policies or
practices to any person, including the Company’s investors, customers, vendors,
competitors, associates or employees, former associates or employees, potential
associates or employees or the press or other media in any country; provided,
that it will not be a violation of this paragraph for him to make truthful
statements when required by legal process to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with the jurisdiction to order the Executive or his agents to divulge,
disclose or make accessible such information.  Similarly, the Company agrees
that it will respond to reference requests about the Executive by providing the
reference letter from Jeffrey Childs, attached hereto as Exhibit D.  The Company
further agrees to provide a reference in keeping with the tone and information
contained in such letter in response to any request for a reference for the
Executive.  Any contact by the Executive or the Company with others, including
the media, with respect to each other, the Company’s policies or practices or
facts and circumstances giving rise to this arrangement will be in keeping with
the information contained in the Press Release and communication to employees,
Exhibits B and C attached hereto; provided however that so long as the Executive
does not disparage the Company, nothing in this Agreement precludes the
Executive from discussing his prior experience, his accomplishments and his
future plans with any person, including the media.  The Executive and the
Company agree that any violation of this paragraph shall constitute a material
breach of this Agreement.

General Release and Covenant Not to Sue.

a.         In consideration of the payments and benefits provided and actions
taken by the Company as set forth in this Agreement, the Executive knowingly and
voluntarily agrees not to sue, waives and releases forever whatever claims he
may have against the Company as of the date of this Agreement, including its or
their respective officers, directors, partners, shareholders, employees,
associates, agents, and representatives (collectively referred to as the
“Released Parties”), including but not limited to: claims based upon or relating
to his hire by the Company; any aspect of the work he performed; any aspect of
his employment relationship with the Company, including his compensation; any
oral or written agreements regarding his employment relationship with the
Company; or the separation of his employment or the facts relating to or
surrounding any aspect of that separation, except for any claims that he may
have under the Agreement.  This release and waiver includes, without limitation,
any claims he may have, whether known or unknown, in connection with any rights
under federal, state or local law, including, but not limited to, claims of
breach of contract, wrongful termination, unjust dismissal, defamation, libel or
slander, or under any federal, state or local law dealing with discrimination
based on age, race, sex, national origin, handicap, religion, disability or
sexual preference.  This release of claims includes, but is not limited to, all
claims arising under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Civil Rights
Act of 1991, the Family and Medical Leave Act, state fair employment, human
rights and/or civil rights laws, and all other federal, state and local labor
and

7

--------------------------------------------------------------------------------



anti-discrimination laws, the common law and any other purported restriction on
an employer’s right to terminate the employment of employees.

b.         The Executive’s signature below constitutes his representation and
warranty that he has not suffered an on the job or occupational injury or
incurred any wage or overtime claims, including without limitation, any claims
pursuant to the Fair Labor Standards Act, that could be asserted against any
Released Party.  Moreover, the Executive expressly waives his right to recovery
of any type, including damages, reinstatement or attorneys’ fees, in any
administrative or court action, whether federal, state, local or whether brought
by him on his behalf, related to any of the matters actually released herein. 
He also waives and releases any right to become, and promises not to consent to
become, a member of any class or collective action in a case in which claims are
asserted against any Released Party.  If the Executive is made a member of a
class or collective action in any proceeding without his prior knowledge or
consent, he agrees to opt out of the class or collective action at the first
opportunity.

c.         The Executive acknowledges and agrees that the payments and benefits
set forth in this Agreement shall be in lieu of any other severance benefits
that may be payable to him upon his termination of employment with the Company. 
In consideration for such payments and benefits, the Executive hereby waives any
severance benefits to which he otherwise might be entitled.

d.         The Executive acknowledges and agrees to sign on December 31, 2009
the General Release and Covenant Not to Sue attached hereto as Exhibit E.

Resolution of All Claims.  The Executive acknowledges and agrees that all
disputes between himself and the Released Parties have been fully and finally
settled to his complete satisfaction, leaving no disputes, controversies, claims
or grievances of any kind between the Executive and the Released Parties.  The
Executive therefore covenants and agrees that, except as may be compelled by
law, he will not raise or in any way pursue any claims which are being released
and discharged in this Agreement in any forum of any kind, including, without
limitation, the federal, state or local courts, or federal, state or local
agencies or offices of any kind, be they administrative, regulatory, judicial,
quasi-judicial, or otherwise.

Acknowledgment of Sufficient Time to Consider this Agreement and to Consult With
a Lawyer.  The Executive expressly acknowledges that he has been informed that
he may consult with a lawyer of his choice, that he has consulted with his
lawyer and that he has had sufficient time to consult with his lawyer prior to
executing this Agreement.  The Executive acknowledges that he is not waiving
rights or claims that may arise after the date this Agreement is executed.  The
Executive further acknowledges that he has been informed that he is entitled to
a period of at least twenty-one (21) days within which to consider this
Agreement, but that he may execute this Agreement at any time prior to the
expiration of the 21-day period.

8

--------------------------------------------------------------------------------



Revocation Right.  Within seven (7) days following the date of the Executive’s
execution of this Agreement, the Executive shall have the right to revoke this
Agreement by serving within such 7-day period written notice of his revocation
upon Jeffrey Childs, Senior Vice President and Chief Human Resources Officer,
United States Cellular Corporation, 8410 West Bryn Mawr Avenue, Chicago, IL 
60631.  If the Executive does not revoke this Agreement during this seven (7)
day period, this Agreement shall become effective on the eighth day after the
date of the Executive’s execution of this Agreement and Executive shall have no
further right to revoke this Agreement, provided, however, that if the Committee
(i) affirmatively declines, on or before November 17, 2009, to approve the
modifications of award under the LTIP contemplated in Sections 5 and 6, or
(ii) fails to approve such modifications on or before November 17, 2009, then
the Executive shall have a further right to revoke this Agreement upon written
notice to Jeffrey Childs within two (2) days following the earlier of (a) the
date of the Committee’s refusal to approve the proposed modifications, or (b)
November 17, 2009.

Knowing and Voluntary Release.  The Executive acknowledges that in releasing and
waiving any claims and rights that he has or may have against the Released
Parties, including those under the Age Discrimination in Employment Act, he does
so knowingly and voluntarily, after the opportunity to consult with legal
counsel, in exchange for consideration in addition to anything of value to which
he already is entitled.

Notices.  All notices and other communications required or permitted under this
Agreement shall be deemed to have been duly given and made if in writing and if
served personally on the party for whom intended or by being deposited, postage
prepaid, certified or registered mail, return receipt requested, in the United
States mail bearing the address shown below for each such party or such other
address as that party may designate in writing hereafter

(a)

If to the Company:

Jeffrey Childs
Senior Vice President and Chief
    Human Resources Officer
United States Cellular Corporation
8410 West Bryn Mawr Avenue
Chicago, IL  60631



(b)

 

If to the Executive:

Jay M. Ellison
565 Cherokee Road
Highland Park, IL  60035


with a copy with shall not
constitute notice to:


with a copy which shall not
constitute notice to:
Stephen P. Fitzell   Sidley Austin LLP   1 South Dearborn Street   Chicago, IL 
60603  

9

--------------------------------------------------------------------------------



Non-admission.  Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Executive, the Company or any of the other Released Parties. 
Neither this Agreement nor any of its terms shall be used as an admission or
introduced as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this Agreement. 

Waiver.  The Company’s future waiver of a breach by the Executive of any
provision of this Agreement or failure to enforce any such provision with
respect to him shall not operate or be construed as a waiver of any subsequent
breach by the Executive of any such provision or of the Company’s right to
enforce any such provision with respect to the Executive.  No act or omission of
the Company shall constitute a waiver of any of its rights hereunder except for
a written waiver signed by the Company’s Chairman. 

Entire Agreement/Ratification.  The terms contained in this Agreement constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior negotiations, representations or agreements
relating thereto whether written or oral and that, in the event of conflict,
this Agreement will govern. Not in limitation of the generality of the
foregoing, this Agreement shall supersede any existing oral or written
agreements between the Executive and the Company with respect to the subject
matter hereof.  The Executive represents that in executing this Agreement, he
has not relied upon any representation or statement not set forth herein.  No
amendment or modification of this Agreement shall be valid or binding upon the
parties unless in writing and signed by both parties.

Governing Law. 

            (a)        This Agreement shall be construed in accordance with, and
governed by, the internal Laws of the State of Illinois without giving effect to
principles of conflicts of law.  Each party agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
the United States District Court for the Northern District of Illinois or the
courts of the State of Illinois (the “Chosen Courts”) and (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts
for purposes of any such action or proceedings, (iii) waives any objection that
the Chosen Courts are an inconvenient forum or do not have jurisdiction over any
party and (iv) agrees that service of process upon such party in any such action
or proceeding shall be effective if notice, including the original or a copy of
such process, is given and receipt thereof evidenced in accordance with Section
22.

 

10

 

--------------------------------------------------------------------------------



            (b)        The parties hereby irrevocably waive any and all right to
trial by jury in any legal proceeding arising out of or related to this
Agreement.

 

 

THE EXECUTIVE AND THE COMPANY EXPRESSLY STATE THAT THEY HAVE READ THIS
EMPLOYMENT, CONSULTING AND GENERAL RELEASE AGREEMENT, THAT THEY UNDERSTAND EACH
OF ITS TERMS, AND THAT THEY HAVE ENTERED INTO IT VOLUNTARILY AND INTEND TO BE
BOUND THEREBY.

 

 



JAY M. ELLISON UNITED STATES CELLULAR CORPORATION     By:   By:   Jay M. Ellison
Its: President and CEO      Date:   November 3, 2009 Dated:   November 3, 2009



 

11

 

--------------------------------------------------------------------------------



EXHIBIT A

 

 

Stock Options

 

 

Grant Date

Exercise Price

Shares Exercisable

Future Vesting

4/1/2009

$34.10

0

20,550 on 4/1/2010

4/1/2008

$57.19

20,417

20,416 on 4/1/2010

4/2/2007

$73.84

20,050

10,025 on 4/2/2010

4/3/2006

$59.43

18,638

9,319 on 4/3/2010

3/31/2005

$45.63

 8,600

 

9/1/2000

$75.00

 4,613

 

 

 

 

RSU’s

 

 

Grant Date

Shares Granted

Shares Outstanding

Future Vesting

4/2/2007

7,281

7,281

7,281 on 4/2/2010

 

12

 

--------------------------------------------------------------------------------



EXHIBIT B

 

 

[x12x0.gif]

 

 

Contact:  Jane McCahon, Vice President of Corporate Relations

               (312) 592-5379 jane.mccahon@teldta.com

 

 

FOR RELEASE:  IMMEDIATE

 

U.S. CELLULAR TO PROMOTE ALAN D. FERBER TO

EXECUTIVE VICE PRESIDENT OPERATIONS

 

JAY M. ELLISON TO RETIRE

 

CHICAGO – [Month Day], 2009 – United States Cellular Corporation [NYSE: USM]
today announced that it plans to appoint Alan D. Ferber as executive vice
president, operations, effective January 1, 2010. Ferber is currently vice
president of sales operations and chief marketing officer for U.S. Cellular®. 
Jay M. Ellison, executive vice president and COO, is retiring at year-end.

 

“Alan Ferber is an integral part of the senior leadership team at U.S.
Cellular.” said John E. Rooney, U.S. Cellular president and CEO.  “His oversight
of the company’s advertising, merchandising, marketing and branding strategies
have helped U.S. Cellular become a leading wireless carrier in customer
satisfaction and loyalty.  He brings a valuable, in-depth understanding of the
company’s sales and distribution channels to his role as executive vice
president of operations.”

 

”On behalf of all the associates at U.S. Cellular, I want to thank Jay Ellison
for his substantial role in helping to build this company,” added Rooney.  “He
developed the best operations team I have ever been associated with and ensured
that our associates are uniquely focused on the highest level of customer
satisfaction and business results.  His relentless demand for excellence has
enabled U.S. Cellular to build and retain a highly competitive position in the
market place while ensuring that our entire team stayed committed to our strong
values- based culture.”

 

Ferber has been with U.S. Cellular since 2001 and leads the company’s branding,
advertising, retail merchandising, product development and sales operations.  In
2008 Ferber helped lead the launch of a new brand image for the company
encouraging wireless consumers to Believe in Something Better.SM  Ferber has
more than 17 years experience in the wireless industry and prior to joining U.S.
Cellular he was a co-founder of Traq-wireless and held leadership positions at
Ameritech. He holds a B.A. in economics from the University of Michigan and an
M.B.A. in finance and marketing from the Kellogg School of Management at
Northwestern University.

 

13

 

--------------------------------------------------------------------------------



 

About U.S. Cellular

United States Cellular Corporation, the nation’s fifth-largest, full-service
wireless carrier, provides a comprehensive range of wireless products and
services, excellent customer support, and a high-quality network to
approximately 6.1 million customers in 26 states. The Chicago-based company
employed approximately 8,700 full-time equivalent associates as of Sept. 30,
2009.

 

###

 

 

14

 

--------------------------------------------------------------------------------



EXHIBIT C

 

 

To all associates,

 

It is with mixed emotion that I inform you of Jay Ellison’s decision to retire
from U.S. Cellular at the end of the year. And at the same time I have the
pleasure to announce that Alan Ferber will become Executive Vice President of
Operations when Jay leaves us. 

 

I have worked side by side with Jay Ellison for more than 17 years.  He has been
my support and my coach and my devil’s advocate.  Most importantly, he has been
one of the finest executives I have ever worked with.   Much of our success as a
company has been the result of his wise counsel and unrelenting passion in
building our culture and driving our business results.

 

We will miss Jay. He has made us cry, and he has made us laugh.  But most of
all, he made us better. 

 

Let us all wish him all the best as he moves into the next phase of his life. 
And let us continue to make him proud by being the best cellular company there
is.

 

As we say goodbye to Jay, let’s also open our arms and hearts to Alan. We are
very fortunate to have such a strong successor as Alan; he is one of our most
effective, experienced, and knowledgeable team members, and he will move into
this role with grace and energy.

 

Every healthy organization needs transitions like this: that is part of what it
means to be dynamic.  A culture as strong as the D.O., with its constant focus
on leadership development, always has the next leader ready to pick up the torch
and carry it to the next level. I am looking forward to my partnership with Alan
as we move into an exciting future.  I ask that you join me in giving him your
full support. 

 

--Jack

 

15

 

--------------------------------------------------------------------------------



EXHIBIT D

 

 

 

Re:      Jay Ellison

 

 

To Whom it May Concern:

 

I am honored to author this recommendation for Jay Ellison.

 

Jay Ellison was employed by U.S. Cellular from September 5, 2000 until his
retirement on December 31, 2009.  At the time of his retirement, Jay held the
position of Executive Vice President and Chief Operating Officer.

 

Jack Rooney, U.S. Cellular’s President and CEO, worked with Jay for many years
prior to U.S. Cellular. Jay has been one of the finest executives with whom we
ever worked.  Much of our success as a company has been the result of his
leadership, wise counsel and unrelenting passion in building our culture and
driving our business results. 

 

During his tenure at U.S. Cellular, Jay played a substantial role in helping to
build the company.  He developed the best operations team we have ever had and
ensured that our associates would be uniquely focused on the highest level of
customer satisfaction and business results.  His relentless demand for
excellence enabled U.S. Cellular to build and retain a highly competitive
position in the marketplace while ensuring that our entire team stayed committed
to our strong values-based culture. 

 

Should you need any further information, please do not hesitate to give me a
call. Jay is a real winner.

 

Very truly yours,

 

 

Jeffrey J. Childs

 

16

 

--------------------------------------------------------------------------------



EXHIBIT E

 

 

GENERAL RELEASE AND COVENANT NOT TO SUE



            This General Release and Covenant Not to Sue (the “Release”)
confirms the following understanding and agreements between United States
Cellular Corporation on behalf of itself and its subsidiaries, partnerships,
affiliates, business units and related entities (“the Company”) and Jay M.
Ellison (“the Executive”).

 

General Release and Covenant Not to Sue.

a.         In consideration of the payments and benefits provided and actions
taken by the Company as set forth in the Confidential Agreement dated November
3, 2009 (“the Agreement”), the Executive knowingly and voluntarily agrees not to
sue, waives and releases forever whatever claims he may have against the Company
as of the date of this Agreement, including its or their respective officers,
directors, partners, shareholders, employees, associates, agents, and
representatives (collectively referred to as the “Released Parties”), including
but not limited to: claims based upon or relating to his hire by the Company;
any aspect of the work he performed; any aspect of his employment relationship
with the Company, including his compensation; any oral or written agreements
regarding his employment relationship with the Company; or the separation of his
employment or the facts relating to or surrounding any aspect of that
separation, except for any claims that he may have under the Agreement.  This
release and waiver includes, without limitation, any claims he may have, whether
known or unknown, in connection with any rights under federal, state or local
law, including, but not limited to, claims of breach of contract, wrongful
termination, unjust dismissal, defamation, libel or slander, or under any
federal, state or local law dealing with discrimination based on age, race, sex,
national origin, handicap, religion, disability or sexual preference.  This
release of claims includes, but is not limited to, all claims arising under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Civil Rights Act of 1991, the Family
and Medical Leave Act, state fair employment, human rights and/or civil rights
laws, and all other federal, state and local labor and anti-discrimination laws,
the common law and any other purported restriction on an employer’s right to
terminate the employment of employees.

b.         The Executive’s signature below constitutes his representation and
warranty that he has not suffered an on the job or occupational injury or
incurred any wage or overtime claims, including without limitation, any claims
pursuant to the Fair Labor Standards Act, that could be asserted against any
Released Party.  Moreover, the Executive expressly waives his right to recovery
of any type, including damages, reinstatement or attorneys’ fees, in any
administrative or court action, whether federal, state, local or whether brought
by him on his behalf, related to any of the matters actually released herein. 
He also waives and releases any right to become, and promises not to consent to
become, a member of any class or collective action in a case in which claims are
asserted against any Released Party.  If the Executive is made a member of a
class or

17

--------------------------------------------------------------------------------



collective action in any proceeding without his prior knowledge or consent, he
agrees to opt out of the class or collective action at the first opportunity.

c.         The Executive acknowledges and agrees that the payments and benefits
referred to in this Release shall be in lieu of any other severance benefits
that may be payable to him upon his termination of employment with the Company. 
In consideration for such payments and benefits, the Executive hereby waives any
severance benefits to which he otherwise might be entitled.

Acknowledgment of Sufficient Time to Consider this Agreement and to Consult With
a Lawyer.  The Executive expressly acknowledges that he has been informed that
he may consult with a lawyer of his choice, that he has consulted with his
lawyer and that he has had sufficient time to consult with his lawyer prior to
executing this Release.  The Executive acknowledges that he is not waiving
rights or claims that may arise after the date this Release is executed.  The
Executive further acknowledges that he has been informed that he is entitled to
a period of at least twenty-one (21) days within which to consider this Release,
but that he may execute this Release at any time prior to the expiration of the
21-day period.

Revocation Right.  Within seven (7) days following the date of the Executive’s
execution of this Release, the Executive shall have the right to revoke this
Release by serving within such 7-day period written notice of his revocation
upon Jeffrey Childs, Senior Vice President and Chief Human Resources Officer,
United States Cellular Corporation, 8410 West Bryn Mawr Avenue, Chicago, IL 
60631.  If the Executive does not revoke this Release during this seven (7) day
period, this Release shall become effective on the eighth day after the date of
the Executive’s execution of this Release and Executive shall have no further
right to revoke this Release, provided, however that any subsequent revocation
of the Agreement in accordance with its terms also shall constitute a revocation
of this Release.

Knowing and Voluntary Release.  The Executive acknowledges that in releasing and
waiving any claims and rights that he has or may have against the Released
Parties, including those under the Age Discrimination in Employment Act, he does
so knowingly and voluntarily, after the opportunity to consult with legal
counsel, in exchange for consideration in addition to anything of value to which
he already is entitled.

Notices.  All notices and other communications required or permitted under this
Agreement shall be deemed to have been duly given and made if in writing and if
served personally on the party for whom intended or by being deposited, postage
prepaid, certified or registered mail, return receipt requested, in the United
States mail bearing the address shown below for each such party or such other
address as that party may designate in writing hereafter

18

--------------------------------------------------------------------------------



(a)

If to the Company:

Jeffrey Childs
Senior Vice President and Chief
    Human Resources Officer
United States Cellular Corporation
8410 West Bryn Mawr Avenue
Chicago, IL  60631



(b)

 

If to the Executive:

Jay M. Ellison
565 Cherokee Road
Highland Park, IL  60035


with a copy with shall not
constitute notice to:


with a copy which shall not
constitute notice to:
Stephen P. Fitzell   Sidley Austin LLP   1 South Dearborn Street   Chicago, IL 
60603  



           

Non-admission.  Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Executive, the Company or any of the other Released Parties. 
Neither this Agreement nor any of its terms shall be used as an admission or
introduced as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this Agreement. 

Waiver.  The Company’s future waiver of a breach by the Executive of any
provision of this Agreement or failure to enforce any such provision with
respect to him shall not operate or be construed as a waiver of any subsequent
breach by the Executive of any such provision or of the Company’s right to
enforce any such provision with respect to the Executive.  No act or omission of
the Company shall constitute a waiver of any of its rights hereunder except for
a written waiver signed by the Company’s President and Chief Executive Officer. 

Reaffirmation.  The terms contained in this Release supplements the Confidential
Agreement, General Release and Covenant Not to Sue dated November 3, 2009.  All
terms of that Agreement remain in effect and are hereby reaffirmed.  The
Executive represents that in executing this Release, he has not relied upon any
representation or statement not set forth herein.  No amendment or modification
of this Release shall be valid or binding upon the parties unless in writing and
signed by both parties.

Governing Law. 

            (a)        This Agreement shall be construed in accordance with, and
governed by, the internal Laws of the State of Illinois without giving effect to
principles of conflicts of law.  Each party agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
the United States District Court for the Northern District of Illinois or the
courts of the State of Illinois (the “Chosen Courts”) and (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts
for purposes of any such action or proceedings, (iii) waives any objection that
the Chosen Courts are an inconvenient forum or do not have jurisdiction over any
party and (iv) agrees that service of process upon

 

19



--------------------------------------------------------------------------------



such party in any such action or proceeding shall be effective if notice,
including the original or a copy of such process, is given and receipt thereof
evidenced in accordance with Section 23.

 

            (b)        The parties hereby irrevocably waive any and all right to
trial by jury in any legal proceeding arising out of or related to this
Agreement.

 

 

THE EXECUTIVE AND THE COMPANY EXPRESSLY STATE THAT THEY HAVE READ THIS GENERAL
RELEASE AND COVENANT NOT TO SUE, THAT THEY UNDERSTAND EACH OF ITS TERMS, AND
THAT THEY HAVE ENTERED INTO IT VOLUNTARILY AND INTEND TO BE BOUND THEREBY.

 

 

JAY M. ELLISON UNITED STATES CELLULAR CORPORATION     By:   By:   Jay M. Ellison
Its: President and CEO      Date:   December 31, 2009 Dated:   December 31, 2009

 

20

--------------------------------------------------------------------------------